Title: To Thomas Jefferson from Jacob Lewis, 13 March 1803
From: Lewis, Jacob
To: Jefferson, Thomas


          
            Sir
                            
            New York March 13th. 1803
          
          In July 1801—I was hon’d with the Consular appointment for the British Territories In the East Indies—as soon after as Convenience wou’d admit of, I visited the Court of St. James’s for the purpose of obtaining my Exequator, this I did from an opinion which I had previously form’d; that without being Acknowledged by the General Government, I shou’d be subject to the Caprice of the Colonial one, & cou’d only remain In office by Courtesy—In this situation, I cou’d niether assert my Contry’s rights, or claim redress for individuals wrongs—therefore, shou’d not be able to do my duty towards my Government, or afford satisfaction, to the subjects of it—In this opinion I am Confirm’d, by experience had in a simulur appointment;—through Mr. King our Minister resident at that Court—London—I made my application; after three months delay, through him, I received an answer, which was In the Negative; I soon after return’d to this Country, with a hope, that some appointment Equally Important wou’d be given to me, In this Expectation I applied to the Secretary of State, who Inform’d me, that I shou’d have the first vacancy In the Consular department, & at the same time, proposed for my acceptance, several, which were then vacant, either of which I did not think an object to a person who has a family, therefore, declin’d the offer; & prefer’d to remain longer In the Chapter of accidents—received Mr Madisons renew’d promise, & returned to this City,—Since a few days, I have heard that Gunboats are to be built on the waters of the Missisippi, being Tired of a State of Suspense, & feeling In every particular Equal to the importance attached to such a Command—I hazard to offer my services, and shall be highly gratified if the honor Is Confer’d upon me—as a Nautical man I am Known to Genl. Mason. the Post master General. Genl. Dearborne, & to the Secretary of State through Mr. Erving our Consul at London. Its my intention to sail for New Orleans immediately for the purpose of reconatring the river from Its Mouth to the Natchez—& shou’d the climate & Country be Equal to my Expectations shall remove myself there—
          I have the honor to be with the highest Respt yr. very obet. Huml Servt.
          
            J Lewis
          
        